     Case 1:18-cr-00241-PLM ECF No. 4 filed 11/08/18 PageID.7 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                        No. 1:18-cr-241
              Plaintiff,

v.                                                      INDICTMENT
                                                        PENALTY SHEET
DAVID WILLIAM BARRETT,

            Defendant.
_____________________________/

Sexual Exploitation of a Minor – 18 U.S.C. § 2251(a), (e)

Minimum penalty: Not less than 15 years

Maximum penalty: Not more than 30 years and/or $250,000 fine [18:3571]

Supervised Release Minimum: Not less than 5 years [18:3583]

Supervised Release Maximum: Not more than life [18:3583]

Special Assessments: $ 100 + $5,000 [18 U.S.C. ' 3013; 3014]

Restitution: Mandatory [18:3663A]

Other: Sex Offender Registration

FORFEITURE




Date: November 8, 2018                           /s/ Davin M. Reust
                                                 Counsel for the United States

Submitted in accordance with Admin Order 17-MS-046
